Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/17/2021 is acknowledged.  Claims 12-15 and 19-20 are withdrawn from examination without traverse.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
**The examiner respectfully requests an interview with applicant’s representative before a response to this action is filed, as doing such would aid in overcoming the indefiniteness rejections below.**
Claim 1 recites the following limitations "the circumferential edge" and “the layer stack.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites that the first and second barrier film are arranged with “at least in sections, a common overhang that is beyond the circumferential edge of the functional element.” Respectfully, it is entirely unclear how two separate layers can have a “common overhang.”  The specification does not define this term, and the examiner cannot reasonably interpret it.  Does “common overhang” require that both layers are part of the overhang? 
Claim 2 recites “a first pre-composite” and “a second pre-composite.” It is not clear if the first pre-composite and the second pre-composite refer to the same first and second pre-composites previously recited.  The examiner will assume they are the same.
In claim 4 does “which thermoplastic frame film” refer to the previously recited thermoplastic frame film?  
Claim 5 recites “a plasticizer.”  It’s not clear if “plasticizer” refers to the same “at least one plasticizer” previously recited.  The examiner will assume they are the same.
Claim 10 recites “the main constituent by weight of the thermoplastic laminating films.”  There is insufficient antecedent basis for this limitation in the claim because the thermoplastic laminating films do not inherently have a main constituent. 
In claim 10, it is not clear if “the material composition” and “its main constituent” refer to the to material composition and main constituent of the first and second barrier films combined or each of the first and second barrier films.  Similarly, it is not clear if 
Claim 17 recites “the plasticizer.”  There is insufficient antecedent basis for this limitation in the claim. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Greenall et al. (US 2009/0279004), directed to a composite pane with laminating films and interlayers. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748